Citation Nr: 9931532	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh, muscle injury, currently 
evaluated as 30 percent disabling.  

2. Entitlement to an increased (compensable) rating for a 
donor site scar.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1965 to 
November 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claims seeking 
entitlement to an increased rating for gunshot wound 
residuals to the right thigh from 30 percent disabling and 
entitlement to an increased (compensable) rating for a donor 
site scar.

In a November 1996 statement referring to his increased 
rating claim, the veteran noted that the rating decision of 
August 1993 clearly stated that there was "nerve deficit."  
Thus, it appears that the veteran has also presented a claim 
for an increased rating for his service-connected right thigh 
peroneal nerve deficit, which is currently rated 30 percent 
disabling.  This claim has not beeen developed.  The RO 
should respond appropriately to the veteran's claim.

Although the veteran initially indicated that he wished to 
appear for a hearing, he was twice scheduled for hearings 
(November 1996 and June 1997) for which he did not report.  

The veteran's claim was initially before the Board in October 
1997, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

For increased rating claims, when entitlement to an increased 
rating cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim for increase shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655 (a), (b) 
(1999).  

The veteran's claim was initially before the Board in October 
1997, at which time it was remanded in part for a VA 
examination in order to determine the severity of the 
veteran's right thigh gunshot wound. 

The RO scheduled the veteran for a VA examination for the 
evening of March 16, 1998.  There is a memo in the claims 
file dated March 19, 1998, indicating that the veteran called 
to cancel his appointment on the morning of March 16.  There 
is another note in the claims file in reference to the 
veteran's March 16, 1998, appointment, which reads, 
"canceled by pt. - 3/16, too sick."  

As noted above, under 38 C.F.R. § 3.655, good cause for 
failing to report for a VA examination includes illness of 
the claimant.  As the note in the claims file indicates that 
the veteran failed to show for his examination because he was 
too sick, this constitutes good cause for failing to report 
for his VA examination.  The claims file does not indicate 
that the veteran was scheduled for another VA examination.  

Further, it does not appear that the veteran was advised of 
the importance of appearing for the VA examination so that he 
could make an informed decision as to whether to report.  
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Accordingly, this case must again be remanded so that the 
veteran can be scheduled for another VA examination, and so 
that he can be advised of the importance of appearing for 
such examination.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
thigh that have not already been 
associated with the claims folder.

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected shell 
fragment wound of the right thigh.  The 
veteran should be notified of the 
importance of appearing for such 
examination pursuant to 38 C.F.R. 
§ 3.655, with the notification letter 
about the examination included in the 
claims file.  The examiner should provide 
diagnoses of all disorders of the 
veteran's right thigh.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's right leg.  The 
examination report should include 
responses to the following medical 
questions:

a.  Provide diagnoses of all 
identified disorders of the right 
leg. 

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  Does the veteran have ankylosis 
of the right knee, and if so, at 
what angle is the knee ankylosed, 
and is such ankylosis either 
favorable or unfavorable?

d.  Does the veteran have ankylosis 
of the right hip, and if so, at what 
angle is the hip ankylosed, and is 
such ankylosis favorable, 
intermediate, or unfavorable?

e.  Does the veteran have ragged, 
depressed and adherent scars from 
his shell fragment wound in either 
his anterior or posterior right 
thigh muscles?

f.  Does palpation of either the 
anterior or posterior right thigh 
muscles show loss of deep fascia or 
muscle substance, or soft flabby 
muscles in the wound area?

g.  Does contraction of either the 
anterior or posterior right thigh 
muscles show abnormal swelling and 
hardening?

h.  Do tests of strength, endurance, 
or coordinated movements of either 
the anterior or posterior right 
thigh muscles indicate severe 
impairment of function when compared 
with the corresponding muscles of 
the left leg?

i.  Do x-rays show minute multiple 
scattered foreign bodies in the 
right thigh?

j.  Does the veteran have visible or 
measurable atrophy of either the 
anterior or posterior right thigh 
muscles?

k.  Does the veteran have adaptive 
contraction of an opposing group of 
muscles of the right thigh?

l.  Does the veteran have hardening 
of the anterior or posterior right 
thigh muscles?

m.  Does the veteran have induration 
or atrophy of either the entire 
anterior or posterior right thigh 
muscle?

n.  Does the veteran's right knee 
and/or hip exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

o.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee and/or hip 
are used repeatedly over a period of 
time  (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?

p. Are the veteran's donor scars 
tender and painful on objective 
demonstration?

q.  Are the veteran's donor scars 
poorly nourished with repeated 
ulceration?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issues of entitlement to an increased 
rating for residuals of a gunshot wound 
to the right thigh, muscle injury, from 
30 percent disabling and from entitlement 
to an increased (compensable) rating for 
a donor site scar.  The RO should rate 
the veteran with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The RO should rate 
the veteran under all applicable rating 
codes, including both the old and new 
diagnostic criteria for muscle injuries.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






